Case

So Oo YN DH nH BP W PO

NO NY NH NY NH NY KN NO RO mm ee ee a ea ea a
oN DNDN OW FW NY KF DO WO nN DWN BP WY BB KFS

 

8:21-cv-00525-DOC-DFM Document1 Filed 03/22/21

Michael J. Glenn, SBN 89654
James M Donovan Law Offices
915 Wilshire Boulevard Suite 1610
Los Angeles, CA 90017
213-629-4861
mglenn@thedonovanoffices.com

Isaac Rabicoff

Rabicoff Law LLC

(Pro Hac Vice admission pending)
5680 King Centre Dr, Suite 645
Alexandria, VA 22315

(773) 669-4590

isaac@rabilaw.com

Counsel for Plaintiff
Cedar Lane Technologies Inc.

Page 1of6 Page ID#:1

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

Cedar Lane Technologies Inc.,
Plaintiff,

Vv.

VIZIO, Inc.,

Defendant.

 

Case No.

COMPLAINT FOR

(1) Infringement of the ’867

Patent

DEMAND FOR JURY TRIAL

 

 

 
Case

So ON Dn OH FBP WY PPO eK

Ny NY NY NY NN NY DN KN RO Be mee eee we ea ea a

 

B:21-cv-00525-DOC-DFM Document1 Filed 03/22/21 Page 2of6 Page ID#:2

1. Plaintiff Cedar Lane Technologies Inc. (“Plaintiff”), through its attorneys,
complains of VIZIO, Inc. (“Defendant’’), and alleges the following:
PARTIES
2. Plaintiff Cedar Lane Technologies Inc. is a corporation organized and existing
under the laws of Canada that maintains its principal place of business at 560 Baker Street, Suite
1, Nelson, BC V1L 4H9.
3. Defendant VIZIO, Inc. is a corporation organized and existing under the laws of

California that maintains an established place of business at 39 Tesla, Irvine CA 92628.

JURISDICTION
4. This is an action for patent infringement arising under the patent laws of the United
States, Title 35 of the United States Code.
B. This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and
1338(a).
6. This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District and is incorporated in this District’s
state. As described below, Defendant has committed acts of patent infringement giving rise to this
action within this District.

VENUE

te Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has
an established place of business in this District. In addition, Defendant has committed acts of

patent infringement in this District, and Plaintiff has suffered harm in this district.

 

 
Cas¢

Co ON Dn nO FBP WY PO

NY NY NO NO HN KN NNO NO RO Re ee a ea ea ee
Oo ND HW FW NY F|& DBD CO OH NIN DB WH BP W BO KF CO

 

 

8:21-cv-00525-DOC-DFM Document1 Filed 03/22/21 Page 3of6 Page ID#:3

PATENT-IN-SUIT

8. Plaintiff is the assignee of all right, title and interest in United States Patent No.
8,165,867 (the “Patent-in-Suit’’); including all rights to enforce and prosecute actions for
infringement and to collect damages for all relevant times against infringers of the Patent-in-Suit.
Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present action
for infringement of the Patent-in-Suit by Defendant.

THE °867 PATENT

9. The °867 Patent is entitled “Methods for translating a device command,” and issued
2012-04-24. The application leading to the °867 Patent was filed on 2000-09-15. A true and

correct copy of the °867 Patent is attached hereto as Exhibit | and incorporated herein by

reference.
COUNT 1: INFRINGEMENT OF THE °867 PATENT
10. Plaintiff incorporates the above paragraphs herein by reference.
11. ‘Direct Infringement. Defendant has been and continues to directly infringe one or

more claims of the °867 Patent in at least this District by making, using, offering to sell, selling
and/or importing, without limitation, at least the Defendant products identified in the charts
incorporated into this Count below (among the “Exemplary Defendant Products”) that infringe at
least the exemplary claims of the °867 Patent also identified in the charts incorporated into this
Count below (the “Exemplary °867 Patent Claims’) literally or by the doctrine of equivalents. On
information and belief, numerous other devices that infringe the claims of the ’867 Patent have
been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

12. Defendant also has and continues to directly infringe, literally or under the doctrine
of equivalents, the Exemplary 867 Patent Claims, by having its employees internally test and use

these Exemplary Products.

 
Case

So ON Dn OH FBP Ww YO eK

NH NY NO NO NHN KN NNO KN RO Re Ree eee ee ee ea ea
Oo ND Hn FP WY NY —|& OD OO CO NID DB WNW BR WD HB KF CO

 

8:21-cv-00525-DOC-DFM Document1 Filed 03/22/21 Page 4of6 Page ID#:4

13. Actual Knowledge of Infringement. The service of this Complaint, in conjunction
with the attached claim charts and references cited, constitutes actual knowledge of infringement
as alleged here.

14. Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
for sale, market, and/or import into the United States, products that infringe the ’867 Patent. On
information and belief, Defendant has also continued to sell the Exemplary Defendant Products
and distribute product literature and website materials inducing end users and others to use its
products in the customary and intended manner that infringes the 867 Patent. See Exhibit 2
(extensively referencing these materials to demonstrate how they direct end users to commit patent
infringement).

15. Induced Infringement. At least since being served by this Complaint and
corresponding claim charts, Defendant has actively, knowingly, and intentionally continued to
induce infringement of the °867 Patent, literally or by the doctrine of equivalents, by selling
Exemplary Defendant Products to their customers for use in end-user products in a manner that
infringes one or more claims of the 867 Patent.

16. — Exhibit 2 includes charts comparing the Exemplary ’867 Patent Claims to the
Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products
practice the technology claimed by the °867 Patent. Accordingly, the Exemplary Defendant
Products incorporated in these charts satisfy all elements of the Exemplary ’867 Patent Claims.

17. Plaintiff therefore incorporates by reference in its allegations herein the claim
charts of Exhibit 2.

18. Plaintiff is entitled to recover damages adequate to compensate for Defendant's

infringement.

 

 
Case

So Oo ND OH BR WY! PO eH

Ny NY NY NY NY NY HN KN NO Re Re ey ee ee ee ea i
oN DN ON FF Ww YY KF DO Oo NI DR NH BR WY HB HK SO

 

8:21-cv-00525-DOC-DFM Document1 Filed 03/22/21 Page5of6 Page ID#:5

JURY DEMAND

19. Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

A.

B.

A judgment that the °867 Patent is valid and enforceable

A judgment that Defendant has infringed directly and indirectly one or more
claims of the ’867 Patent;

An accounting of all damages not presented at trial;

A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. §
284 for Defendant's continuing or future infringement, up until the date
such judgment is entered with respect to the ’867 Patent, including pre- or
post-judgment interest, costs, and disbursements as justified under 35
U.S.C. § 284;

And, if necessary, to adequately compensate Plaintiff for Defendant's
infringement, an accounting:

1. that this case be declared exceptional within the meaning of 35
U.S.C. § 285 and that Plaintiff be awarded its reasonable attorneys
fees against Defendant that it incurs in prosecuting this action;

il. that Plaintiff be awarded costs, and expenses that it incurs in
prosecuting this action; and
iil. that Plaintiff be awarded such further relief at law or in equity as the

Court deems just and proper.

Dated: March 21, 2021 Respectfully submitted,

 

 
Case

So Oo YN DH nO BR WD LPO

Ny NY NY NY NY NY YN KN RO Re ee eH oe oe Le a
oN DON FW Nd KF DO ON DR WN BRB Ww KF |O

 

 

8:21-cv-00525-DOC-DFM Document1 Filed 03/22/21 Page 6of6 Page ID#:6

/s/ Michael J. Glenn, SBN 89654

Michael J. Glenn, SBN 89654

LAW OFFICES OF JAMES M. DONOVAN
915 Wilshire Blvd., Suite 1610

Los Angeles, CA 90017-3474

213-629-4861
mglenn@thedonovanoffices.com

Isaac Rabicoff

Rabicoff Law LLC

(Pro hac vice application forthcoming)
5680 King Centre Dr, Suite 645
Alexandria, VA 22315

7736694590

isaac@rabilaw.com

Counsel for Plaintiff
Cedar Lane Technologies Inc.

 
